               IN THE UNITED STATES DISTRICT COURT FOR THE
                      WESTERN DISTRICT OF OKLAHOMA

RICK SOBER and KIMBERLY SOBER,                )
                                              )
                             Plaintiffs,      )
                                              )
              vs.                             )           No. CIV-18-736-C
                                              )
COLUMBIA NATIONAL                             )
INSURANCE CO.,                                )
                                              )
                             Defendant,       )

                                           ORDER

       Defendant has filed a Notice of Trial Conflict. Therein Defendant notes that its

counsel has other matters set which may conflict with the trial setting of this matter.

Defendant requests the Court reschedule this matter to accommodate counsel.

Defendant’s request will be denied. Rather than move the trial, the Court will coordinate

with the judges in the other matters to allow all cases to be tried. Only if that becomes

too difficult, the Court will entertain the option of a continuance.

       IT IS SO ORDERED this 15th day of October, 2019.
